UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                    _____________
                                     No. 10-2367
                                    _____________

                                NICOLE SCHNEYDER

                                            v.

                                     GINA SMITH,
                                           Appellant

                                  v.
                         LAURA DAVIS, ESQUIRE;
               THE DEFENDER ASSOCIATION OF PHILADELPHIA

                  On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania

                          District Court No. 2-06-cv-04986

                    District Judge: The Honorable Jan E. Dubois
                                   _____________

                               Argued January 26, 2011

               Before: McKEE, Chief Judge, SMITH, Circuit Judge,
                         and STEARNS, District Judge*

                           ORDER AMENDING OPINION

             IT IS HEREBY ORDERED that the concurrence filed on July 29, 2011,

is hereby vacated. A corrected concurrence shall be filed forthwith. There are no

substantive changes to the concurrence.


      *
        The Honorable Richard G. Stearns, United States District Judge for the District of
Massachusetts, sitting by designation.
                                        BY THE COURT:



                                   /s/ Theodore A. McKee
                                   CHIEF CIRCUIT JUDGE

Dated: August 5, 2011
tmk/cc: Daniel Silverman, Esq.
        Peter Carr, Esq.
        Alison J. Guest, Esq.
        Todd M. Mosser, Esq.
        Joseph Goldberg, Esq.
        Michael B. Pullano, Esq.